Citation Nr: 1430063	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-17 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to September 1964. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In January 2013 the Board issued a decision in part denying the claim of entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.  In December 2013 the United States Court of Veterans' Claims (CAVC) issued a decision remanding the January 2013 Board decision for action consistent with a Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In pertinent part, in January 2013 the Board denied an initial rating in excess of 10 percent for the Veteran's radiculopathy of the right lower extremity.  The Court has, in accordance with a Joint Motion for Remand, determined that the September 2010 and May 2012 VA examinations were inadequate for rating purposes of the right lower extremity radiculopathy.  As such, pursuant to a December 2013 Court Order, remand is warranted to afford the Veteran a VA examination to evaluate any neurological impairment of the right lower extremity.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current severity of any neurological impairment of the right lower extremity.  The examiner is to be provided access to the claims folder, to include Virtual VA and VBMS, and a copy of this remand. 

In accordance with the latest worksheet for rating neurological impairment of the right lower extremity, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the Veteran's right lower extremity disability.  Testing, to include electromyography (EMG), if necessary, should be performed.  However, if there is testing other than an EMG that could be used to describe functional impairment of the sciatic nerve, to avoid additional pain to the Veteran, such testing should be undertaken.  The impact of the right lower extremity disability on the appellant's ability to work must be addressed.  A complete rationale for any opinion expressed must be provided.
 
2.  After completing all indicated development, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

